NO. 12-10-00017-CR

                              IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
RODERICK CEBRON PIERSON,
APPELLANT                                                  '    APPEAL FROM THE 114TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                               MEMORANDUM OPINION
                                      PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Appellant was convicted
of aggravated robbery, and punishment was assessed at imprisonment for fifty years.
Appellant then filed his notice of appeal.
         To be sufficient to invoke the appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s certification of
the appellant’s right to appeal. TEX. R. APP. P. 25.2(d). The certification should be part
of the record when notice is filed, but may be added by timely amendment or
supplementation.        Id.    Appellant’s notice of appeal does not include the required
certification.
         On February 1, 2010, this court notified Appellant through his counsel, pursuant
to Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not
include the trial court certification. The notice also informed Appellant that the appeal
would be dismissed unless, on or before March 3, 2010, the clerk’s record was amended
to include the required certification.
         The deadline for responding to this court’s notice has expired, and the clerk’s
record has not been amended to show Appellant’s right to appeal. Therefore, the appeal
is dismissed for want of jurisdiction.
Opinion delivered March 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                          (DO NOT PUBLISH)
                                                      1